Case: 19-60871     Document: 00515696556         Page: 1     Date Filed: 01/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 6, 2021
                                  No. 19-60871                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Dachel Lopez Acosta,

                                                                          Petitioner,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                       Respondent.



                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 201 690 031


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Dachel Lopez Acosta is a native and citizen of Cuba. Originally, Lopez
   Acosta sought review of a decision of the Board of Immigration Appeals
   (BIA) dismissing his appeal from an order of the Immigration Judge (IJ)



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60871      Document: 00515696556           Page: 2    Date Filed: 01/06/2021




                                     No. 19-60871


   denying his application for asylum, withholding of removal, and protection
   under the Convention Against Torture (CAT). Because the BIA has since
   granted his motion to reopen, Lopez Acosta has filed a motion to stay the
   proceedings. The Government opposes the motion to stay and has filed a
   motion to dismiss for lack of jurisdiction. Lopez Acosta’s motion to stay will
   be denied, and the Government’s motion to dismiss will be granted. The
   petition for review will be dismissed for lack of jurisdiction.
          This court generally has jurisdiction to review a “final order of
   removal.” 8 U.S.C. § 1252(a). An order of removal is final when the Board
   affirms an IJ’s finding of removability or when the time for appealing an IJ’s
   decision has expired. 8 U.S.C. § 1101(a)(47)(B). “Judicial review of a final
   order of removal is available only where the applicant has exhausted all
   administrative remedies of right.” Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
   2004); § 1252(d)(1); see also Omari v. Holder, 562 F.3d 314, 320 (5th Cir.
   2009). In this case, the BIA has granted Lopez Acosta’s motion to reopen
   and remanded the case to the IJ. The BIA has specifically ordered that the IJ
   enter a new decision regarding Lopez Acosta’s eligibility for asylum,
   withholding of removal, and CAT relief. The BIA must address any claims
   arising from these proceedings before Lopez Acosta can assert them before
   this court. See Roy, 389 F.3d at 137. Because Lopez Acosta is currently
   pursuing administrative remedies below, he is no longer subject to a final
   order of removal that this court has jurisdiction to review. Id.; see Gregoire v.
   Holder, 421 F. App’x 432, 433 (5th Cir. 2011) (holding that a BIA order
   granting reconsideration and remanding the matter to an IJ deprived this
   court of jurisdiction).
          MOTION TO STAY PROCEEDINGS DENIED. MOTION
   TO     DISMISS        GRANTED.              PETITION        FOR      REVIEW
   DISMISSED.




                                           2